Appellate Case: 22-5032     Document: 010110762073          Date Filed: 11/02/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                              November 2, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 22-5032
                                                      (D.C. No. 4:16-CR-00147-CVE-1)
  EDGARDO RINCON,                                                (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges. **
                   _________________________________

        This matter is before the court on the parties’ Joint Motion for Remand, in which

 they request that the court remand the case to the district court for resentencing. Upon

 consideration and review of the record, the court:

        A.     Grants the Joint Motion for Remand;

        B.     Remands this case to the district court with instructions to strike or clarify

               Standard Condition 12 to appellant Edgardo Rincon’s supervised release


        *
          This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
          Because this matter is being decided on a Joint Motion to Remand for
 Resentencing this panel has determined unanimously that oral argument would not
 materially assist in the determination of the appeal. See Fed. R. App. P. 34(a)(2); 10th
 Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Appellate Case: 22-5032    Document: 010110762073          Date Filed: 11/02/2022   Page: 2



              and to undertake, in its discretion, all necessary and appropriate

              proceedings required to resentence Mr. Rincon in accord with the Joint

              Motion to Remand filed here; and

       C.     Directs the Clerk to issue the mandate forthwith.

                                              Entered for the Court


                                              Per Curiam




                                             2